JUDGB BU1LITT,
delivered the opinioh oé the court:
Heffren was indicted for accepting a challenge to fight G. C. Moody in single combat with deadly weapons. There was a verdict against him for a fine of $250; a motion in arrest of judgment and for a new trial were overruled, and a judgment was rendered upon the verdict, from which he appealed.
The indictment contains a copy of a note from Moody to Heffren, which is averred to be a challenge to fight a duel in single combat with deadly weapons, and which refers to G. P. Buell as Moody’s friend, who will receive and answer all communications from Heffren; and avers that Heffren accept*6ed said “challenge in the words following, to-wit:” and then sets forth what purports to be a copy of a note from Heffren to Moody, and of a note from J. C. Walker to G. P. Buell.
It is contended upon the authority of the Commonwealth vs. Rowan, 3 Dana, 395, that the indictment is defective because it fails to aver that Moody intended his note as a challenge, or that Heffren accepted it as such. If the indictment had only set forth the note from Moody to Heffren, and that from Heff-ren to Moody, the objection would have been valid, as an acceptance of a challenge is not the necessary import of those notes. But the note from Walker to Buell designates the time at which the parties should meet, the weapons to be used, the mode of determining the choice of ground and the right to give the words of command, the distance at which the parties should stand from each other, and the manner in which they should take positions, fire and cease firing. That note shows clearly that Heffren accepted Moody’s note as a challenge to fight in single combat with deadly weapons. Hence, no averment that he intended to accept it as such was necessary. The fact that said note vims signed by Walker and addressed to Buell is immaterial, as it is set forth as part of the words by which Heffren is averred to have accepted the challenge.
The other points relied upon for a reversal were pronounced insufficient in our opinion in the case of Moody vs. Commonwealth, decided at this term.
The judgment is, affirmed.